Title: To George Washington from John Hancock, 8 July 1777
From: Hancock, John
To: Washington, George



Sir,
Philada July 8th 1777.

I have the Honour to transmit at this Time Copies of three Letters from Generals Sullivan, Green, and Knox to Congress, the Receipt of which, as the Contents were highly derogatory to the Honour and Justice of Congress, could not fail to be extremely displeasing. They have therefore come to the enclosed Resolve on the Subject, to which, as it clearly expresses their Sense of the Impropriety of the Conduct of those Officers, I beg Leave to refer your Attention, and to request you will make them acquainted therewith.
Your Favour of the 7th Instant I this Morning received, and in a few Minutes shall lay it before Congress. I have the Honour to be, with the greatest Respect, Sir, Your most obed. & very hble Servt

John Hancock Presidt


P.S. 5 O’Clock P.M. Since writing the foregoing, the inclosed Resolutions of this Day have been passed, which I transmit for your Information.

